SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 30, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X PRIVATE INDENTURE OF THE 9 th ISSUE OF UNSECURED NON-CONVERTIBLE DEBENTURES, IN A SINGLE SERIES FOR PUBLIC OFFERING WITH RESTRICTED DISTRIBUTION EFFORTS OF companhia siderúrgica nacional By this instrument, the parties identified hereinbelow: COMPANHIA SIDERÚRGICA NACIONAL , a publicly-held company with headquarters in the City and State of São Paulo, at Avenida Brigadeiro Faria Lima, nº 3.400, 19º e 20º andares, Itaim Bibi, corporate taxpayer’s ID (CNPJ) 33.042.730/0001-04 and registered at the Board of Trade of the State of São Paulo under NIRE 35300396090, represented herein by its Bylaws, hereinafter referred to as “Issuer”; and PENTÁGONO S.A. – DISTRIBUIDORA DE TÍTULOS E VALORES MOBILIÁRIOS , a financial institution authorized to operate by the Central Bank of Brazil, with headquarters in the City and State of Rio de Janeiro, at Avenida das Américas, nº 4.200, Bloco 8, Ala B, Salas 303 e 304, CEP 22640-102, corporate taxpayer’s ID (CNPJ) 17.343.682/0001-38, represented herein by its Bylaws, nominated herein, pursuant to the Brazilian Corporation Law, as amended, to represent before the Issuer, the common interests of debenture holders of this present issue, hereinafter simply referred to as “Trustee” and jointly with the Issuer, “Parties”; They enter into this present “Private Indenture of the 9 th Issue of Unsecured Non-Convertible Debentures, in a Single Series for Public Offering with Restricted Distribution Efforts of Companhia Siderúrgica Nacional”, hereinafter simply referred to as “Indenture”, under the terms and conditions hereinbelow. 1. TERMS DEFINED The terms defined adopted herein, starting with capital letters, in the singular or plural, shall have the meaning assigned thereto hereinbelow. Trustee Pentágono S.A. – Distribuidora de Títulos e Valores Mobiliários ANBIMA Brazilian Association of Financial and Capital Markets Entities General Meeting Debenture Holders General Meeting Bank Liquidator Itaú Unibanco S.A. CETIP CETIP S.A. – OTC Mercados Organizados. 1 CETIP21 Module CETIP21 – Marketable Securities, managed and operated by CETIP CNPJ Corporate taxpayer’s ID Civil Procedure Code Law nº 5.869 of January 11, 1973, as amended Placement Agreement “Private Instrument of Public Placement with Restricted Efforts of Non-Convertible Unsecured Debentures, in a Single Series, under Firm Placement Commitment of the 9 th Issue of Companhia Siderúrgica Nacional”, entered into between the Issuer and Lead Manager Material Subsidiary Any entity controlled by the Issuer, in which Issuer’s proportional interest (including any indirect interest by means of other subsidiaries) in Subsidiary’s consolidated total assets (after exclusions due to consolidation) exceeds ten percent (10%) of Issuer’s consolidated total assets at the end of the last fiscal year ended, pursuant to the accounting practices adopted in Brazil Lead Manager BB – Banco de Investimento S.A., a financial institution composing the securities distribution system, with headquarters in the City and State of Rio de Janeiro, at Rua Senador Dantas, nº 105, 36º andar, corporate taxpayer’s ID (CNPJ) 24.933.830/0001-30 CVM Brazilian Securities and Exchange Commission Date of Payment The date of payment of the Issue Debentures Date of Issue June 25, 2015, for all legal effects and purposes Maturity Date March 30, 2022 Debentures The ten thousand ( 10,000) non-convertible unsecured debentures, in a single series, of the ninth (9 th ) Issuer’s issue 2 Debenture Holders Debenture Holders Business Day Any weekday, except for Saturdays, Sundays and national holidays. Issue Ninth (9 th ) issue of Issuer’s debentures Issuer Companhia Siderúrgica Nacional Indenture This present “Private Indenture of the 9 th Issue of Non-Convertible Unsecured Debentures, in a Single Series, for Public Offering with Restricted Distribution Efforts of Companhia Siderúrgica Nacional” Settlement Bank Itaú Corretora de Valores S.A. Assumptions of Early Maturity Events that may trigger the early maturity of Debentures, provided for in item 6.3 hereof IGP-M General Market Price Index, calculated and published by Getúlio Vargas Foundation CVM Rule nº 28/83 CVM Rule nº 28 of November 23, 1983, as amended CVM Rule nº 358/02 CVM Rule nº 358 of January 3, 2002, as amended CVM Rule nº 400/03 CVM Rule nº 400 of December 29, 2003, as amended CVM Rule nº 476/09 CVM Rule nº 476 of January 16, 2009, as amended Qualified Investors Qualified investors, as defined in Article 109 of CVM Rule nº 409 of August 18, 2004, observing the provision of Article 4 of CVM Rule nº 476/09 JUCESP Board of Trade of the State of São Paulo Compensatory Interest Rates Compensatory interest rates incurred on the Debentures Unit Face Value, calculated under the terms of item 5.6 hereinbelow 3 Brazilian Corporation Law Law nº 6.404 of December 15, 1976, as amended MDA Assets Distribution Module, managed and operated by CETIP Restricted Offer Debentures Offer, as defined in item 3.1.3 hereof Period of Capitalization Time interval starting on the Date of Payment, in case of first Period of Capitalization, or on the immediately preceding date of payment of Compensatory Interest Rates, in case of other Periods of Capitalization and shall end on the date estimated for the payment of Compensatory Interest Rates corresponding to the current period. Each Period of Capitalization succeeds the previous one without interruption until the Maturity Date, except for the assumptions of early maturity of Debentures or total Optional Early Redemption. Optional Early Redemption Optional early redemption of Debentures, fully or partially, which may occur at the Issuer’s discretion, under the terms of item 6.2 hereof DI Rate One-day Interbank deposits (DI) daily average rate, over extra-group, daily calculated and published by CETIP, based on a year of two hundred and fifty-two (252) Business Days, in the daily bulletin available on its Webpage ( www.cetip.com.br ) Unit Face Value The unit face value of Debentures, corresponding to ten thousand reais (R$10,000.00), on the Date of Issue 2. AUTHORIZATION This present Indenture is executed based on the authorization of the Issuer’s Board of Directors, resolved at meeting held on June 9, 2015. 3. REQUIREMENTS The Issue shall be conducted observing the following requirements: 4 Filing and Publication of the Corporate Act The minutes of the Issuer’s Board of Directors’ Meeting which resolved on this present Issue wasduly filed at JUCESP and published in the Official Gazette of the State of São Paulo and in “Valor Econômico” newspaper, pursuant to Article 62, item I of the Brazilian Corporation Law. Registry and Recording of Indenture This Indenture and any amendments shall be registered at JUCESP, pursuant to Article 62, item II and Paragraph 3 of the Brazilian Corporation Law . Exemption of Registry at CVM The public offering of Debentures shall be conducted pursuant to CVM Rule nº 476/09 and other applicable legal and regulatory provisions; therefore, the registration of offering before the CVM is automatically exempted referred to by Article 19 of Law nº 6.385 of December 7, 1976, as amended (“Restricted Offer”). Registration at ANBIMA The Restricted Offer shall be registered at ANBIMA solely for the purposes of sending information to ANBIMA’s Database, according to the procedures to be defined by referred entity, as this is a public offering with restricted distribution efforts, under the terms of Article 1, Paragraph 2 of “ANBIMA Code of Regulation and Best Practices for Public Offerings and Acquisition of Marketable Securities”, after the issue of specific guidelines in this regard. 4. CHARACTERISTICS OF THE ISSUE Purpose of the Issuer The Issuer’s purpose is the manufacturing, transformation, trading, including imports and exports of steel products, steel byproducts, as well as the exploration of any other related or similar activities, which directly or indirectly refers to the Issuer’s purpose, such as: mining, cement and carbochemical industries, manufacturing and assembly of steel frames, construction, transportation, navigation, port activities. Number of the Issue This is the ninth (9 th ) issue of Issuer’s debentures. 5 Number of Series The Issue shall be made in a single series . Amount of Issue Total Issue amount will be one hundred million Reais (R$100,000,000.00), on the Date of Issue. Amount of Debentures Ten thousand (10,000) Debentures shall be issued. Bank liquidator and Agent Bank The Bank Liquidator shall be Itaú Unibanco S.A., a financial institution with headquarters in the City and State of São Paulo, at Avenida Engenheiro Armando de Arruda Pereira, 707, 10º andar
